Citation Nr: 0118015	
Decision Date: 07/10/01    Archive Date: 07/16/01

DOCKET NO.  97-30 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the cervical spine.

2.  Entitlement to service connection for prostate disorder 
to include as due to agent orange exposure.

3.  Entitlement to service connection for residuals of a skin 
disorder, to include chloracne, skin cancer and acne.

4.  Entitlement to service connection for emphysema due to 
exposure to agent orange or to asbestos.

5.  Entitlement to the assignment of a higher (compensable) 
disability evaluation for hemorrhoids.  




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
October 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the benefits sought. 

On his substantive appeal dated January 13, 1997, the veteran 
requested a hearing at a local VA office.  The veteran 
changed his request to a hearing before the Board in a 
written statement dated January 17, 1997.

In April 2001, the appellant waived the right to an in-person 
hearing with a member of the Board and indicated a desire for 
a video conference hearing.  The video conference hearing was 
held before the undersigned on April 25, 2001.  The appeal 
once included claims of entitlement to service connection for 
loss of use of the right arm and for a kidney condition, but 
the veteran withdrew those claims at his video conference 
hearing.

Additional medical consultation and treatment records were 
received in May 2001 after the case had been certified to the 
Board by the agency of original jurisdiction (AOJ).  Although 
such evidence has not first been considered by the AOJ, the 
submission was accompanied by a waiver of referral to the 
AOJ.  38 C.F.R. § 20.1304 (2000).  Consequently, a decision 
by the Board is not precluded on this basis.

The claims relating to a prostate disorder, emphysema and for 
a higher evaluation for hemorrhoids will be addressed in the 
remand portion of the below decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  Degenerative joint disease of the cervical spine was not 
manifest during service or during any applicable presumptive 
period.

3.  The veteran had active military service in Vietnam during 
the Vietnam era.

4.  There is no evidence of record that the veteran has been 
diagnosed with a skin disorder recognized by the VA as 
etiologically related to exposure to herbicide agents used in 
Vietnam.

5.  The record demonstrates acne vulgaris during service with 
residual scarring on the face.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the cervical spine was not 
incurred or aggravated by active military service, nor may it 
be presumed to have been so incurred.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2000).

2.  Chloracne or skin cancer was not incurred or aggravated 
by active military service, nor may it be presumed to have 
been so incurred.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2000).

3.  Residuals of acne vulgaris of the face are related to 
active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 
C.F.R. § 3.303 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there is adequate evidence of record 
supporting the current presence of cervical arthritis and 
residuals of acne vulgaris of the face. 

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) ("VCAA").  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
or her claim.  The Board finds that even though this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
veteran in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claims in the 
statement of the case issued in November 1996 and 
supplemental statement of the case issued in November 2000 as 
well as in other correspondence.  Although the veteran was 
informed of the evidence needed to establish a "well-
grounded" claim, which is no longer a valid basis for 
service connection, see VCAA, supra, the basic elements for 
establishing service connection, irrespective of the "well-
grounded" doctrine, have remained unchanged.  The RO has 
made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file.  The 
veteran has been offered an opportunity to submit additional 
evidence in support of his claims.  In short, the Board 
concludes that the duty to assist has been satisfied, as well 
as the duty to notify the veteran of the evidence needed to 
substantiate his claims, and the Board will proceed with 
appellate disposition on the merits.  

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease in 
active military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303.  "Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

Service medical records, including the veteran's separation 
examination, are entirely silent as to findings, complaints, 
treatment or diagnoses relating to degenerative joint disease 
of the cervical spine or even as to any traumatic injury 
relating to that anatomical area.  Following service 
separation, the earliest clinical treatment records regarding 
degenerative joint disease of the cervical spine are dated in 
1993, more than 20 years after service. 

As to the claim relating to a skin condition, the Board 
initially observes that service medical records are entirely 
silent as to complaints, treatment or diagnoses relating to 
skin cancer or chloracne.  The Board also observes that the 
veteran was afforded a skin examination in May 1996.  No 
evidence of skin cancer was diagnosed; likewise, chloracne 
was not diagnosed.  Moreover, there were no findings as to 
the presence of any residuals of the foregoing conditions.

As to the veteran's specific contentions that he was exposed 
to Agent Orange, which resulted in his claimed skin disorder, 
the Board observes that for claims involving exposure to an 
herbicide, such as Agent Orange, the law provides that 
veterans who served on active military, naval, or air service 
in the Republic of Vietnam during the period beginning 
January 9, 1962, and ending on May 7, 1975 (known as the 
Vietnam era), and who have a disease specified by statute, 
shall be presumed to have been exposed to an herbicide agent 
during such service, unless there is affirmative evidence to 
the contrary.  See 38 U.S.C.A. § 1116 (a)(3); 38 C.F.R. 
§ 3.309(e).  The Court has held that "neither the statutory 
nor the regulatory presumption will satisfy the incurrence 
element of [a claim for service connection] where the veteran 
has not developed a condition enumerated in either 38 U.S.C. 
§ 1116 (a) or 38 C.F.R. § 3.309(e)."  McCartt v. West, 12 
Vet. App. 164, 168 (1999) (the Court held that because there 
was no evidence that the appellant had developed an 
enumerated disease, the Board's implicit determination that 
the appellant had presumptive in-service exposure is 
erroneous as a matter of law).  In other words, if a veteran 
does not have a condition listed in VA laws and regulations 
as presumed to be related to herbicide exposure, there is no 
presumption that the veteran was in fact exposed to 
herbicides in service.  See id.

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  See 38 C.F.R. § 3.309(e).  The foregoing 
diseases shall be service connected if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.

In order to establish service connection by presumption, 
based on herbicide exposure, the diseases listed above (see 
38 C.F.R. § 3.309(e)) shall have become manifest to a degree 
of 10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with chloracne 
and porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  See 38 C.F.R. § 
3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).  

Notwithstanding the foregoing discussion regarding 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), and the Agent Orange Act of 1991, Public Law 
No. 102-4, § 2, 105 Stat. 11 (1991), the United States Court 
of Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  
In other words, presumption is not the sole method for 
showing causation in establishing a claim for service 
connection as due to herbicide exposure. 

The Board notes that in the present case, the record 
indicates that the veteran had been diagnosed with acne 
vulgaris, which is not among the types of conditions for 
which a causal relationship to Agent Orange exposure has been 
established.  Id.  Therefore, although the veteran served 
during the Vietnam era, see 38 C.F.R. § 3.2(f), there is no 
competent medical evidence of record that he has been 
diagnosed with one of the disorders listed under 38 U.S.C.A. 
§ 1116 (a)(3) or 38 C.F.R. § 3.309(e), and, as such, he is 
not entitled to presumptive service connection for the 
claimed disorder based on Agent Orange exposure.  See 
McCartt, 12 Vet. App. at 168. 

Nevertheless, although the veteran has not been shown to have 
a condition for which presumption service connection is 
available based on Agent Orange exposure, the veteran may 
still establish service connection on a direct basis, 
including as due to Agent Orange exposure.  See McCartt, 12 
Vet. App. 164, 167, citing Combee v. Brown, 34 F.3d 1039, 
1045 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
a veteran from establishing service connection with proof of 
actual direct causation).

However, no physician or other medical professional has 
opined that any skin disorder was in any way related to 
possible exposure to herbicides.  The Board emphasizes that 
the veteran's opinion as to medical matters, no matter how 
sincere, is without probative value because he, as a lay 
person, is not competent to establish a medical diagnosis or 
draw medical conclusions; such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). 

The Board has thoroughly reviewed the evidence of record, but 
finds that the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for 
degenerative joint disease of the cervical spine, skin cancer 
and chloracne.  In summary, the medical evidence does not 
demonstrate that the veteran has been diagnosed with a 
disorder recognized by the VA as etiologically related to 
exposure to herbicide agents used in Vietnam.  In fact, with 
respect to the claims for skin cancer and chloracne, there 
simply is no medical evidence of a current disability.  With 
respect to the claim for degenerative joint disease of the 
cervical spine, there is no medical opinion suggesting that 
the currently diagnosed cervical disorder is related to or 
due to some other incident of the veteran's active military 
service.  There is no evidence that the condition evidenced 
itself during any applicable presumptive period.  The fact 
that the condition did not manifest until many years after 
service weighs heavily against entitlement to service 
connection for degenerative joint disease of the cervical 
spine.  There does not appear to be any outstanding treatment 
record pertinent to this appeal, and the veteran has been put 
on notice as to the evidence needed to establish his claims.  
In view of the medical evidence of record of the current 
disorder and the absence of any evidence of problems or 
complaints in service or medical evidence of a relationship 
between the current disorder and service along with the 
absence of evidence of current skin cancer or chloracne, 
further development or examination is not considered 
necessary.  The preponderance of the evidence is against 
these claims.  As such. there is not an approximate balance 
of positive and negative evidence regarding the merits of the 
veteran's claim that would give rise to a reasonable doubt in 
favor of the veteran, the benefit-of-the-doubt rule is not 
applicable, and the appeal is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Notwithstanding, the Board observes that the veteran's skin 
was reported as normal on entrance into service on 
examination in November 1966.  However, in October 1967, some 
10 months after entrance on active duty, outpatient treatment 
records reflect complaints of considerable old acne scars 
clinically reported as "old burned out acne vulgaris of the 
face".  It appears that some concerted additional 
dermatological facial treatment was afforded to the veteran 
for that condition during the period from September 1968 to 
December 1968.  While the veteran's separation examination 
reported the veteran's skin as within normal limits, the 
Board is of the opinion that the facial scars remained 
because there is no evidence that the scars were somehow 
eliminated.  

The Board has also considered that every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, and enrollment.  38 U.S.C.A. §§ 1111, 1137 (West 
1991); 38 C.F.R. § 3.304(b) (2000).  The presumption of 
soundness can be rebutted if clear and unmistakable evidence 
demonstrates that the disease or injury existed prior to 
enrollment.  38 U.S.C.A. §§ 1111, 1137.  

There is no medical opinion of record supporting that acne 
vulgaris condition pre-existed service.  Applying the legal 
principles set forth above and in the absence of clear and 
unmistakable evidence to the contrary, the Board determines 
that the veteran's skin condition was normal on entrance into 
service and that he developed acne vulgaris of the face while 
in service, from which residual scarring on the face remains.  
Accordingly, the evidence supports entitlement to service 
connection for residuals of acne vulgaris to the face. 


ORDER

Entitlement to service connection for degenerative joint 
disease of the cervical spine is denied. 

Entitlement to service connection for chloracne and skin 
cancer is denied.

Entitlement to service connection for residuals of acne 
vulgaris of the face is granted. 



REMAND

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.

After examining the record, the Board concludes that further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C. § 5103A.   

A boggy and tender prostate was noted on a clinical report on 
one occasion in service in November 1967.  Service medical 
records, including the veteran's separation examination, are 
otherwise silent as to complaints, treatment or diagnoses 
relating to any prostate disorder.  In December 1993, the 
veteran was hospitalized with complaints of groin pain.  
Diagnoses included enlarged prostate at that time.  The Board 
feels that it would be helpful to afford a current 
examination in order to ascertain the presence of a current 
prostate disability and, if present, to secure a medical 
opinion as to any possible etiological relationship of any 
such disability to service.

The Board observes that the veteran's occupational specialty 
was as a Boatswain's Mate, an occupational specialty 
ordinarily involving manual labor onboard naval vessels and 
from which it is conceded that the veteran was exposed to 
asbestos during service.  The Board also observes that the 
veteran has a long history of cigarette smoking.  A pulmonary 
function test in 1993 returned essentially normal spirometry.  
A December 1998 X-ray identified early chronic obstructive 
pulmonary disease (COPD).  Given the conceded exposure to 
asbestos as well as the likely presence of some current lung 
disability, the Board is of the opinion that the veteran 
should be afforded a VA examination by a pulmonologist in 
order to ascertain the presence of a current pulmonary 
disability and, if any is identified, to secure a medical 
opinion as to the likely etiology of such disability.

The veteran underwent a hemorrhoidectomy in 1979.  A December 
1998 rectal examination was negative for hemorrhoids.  
Outpatient treatment records from October 1999 reflect the 
veteran reporting problems with external hemorrhoids.  
Medication was prescribed.  In November 1999, the veteran 
requested that his service-connected hemorrhoids be re-
evaluated.  However, a copy of further examination, if any is 
not of record.  The Board is of the opinion that another 
examination should be afforded to identify whether there has 
been a worsening of the service-connected disability.

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2000).  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:  

1.  The RO should obtain any current 
pertinent clinical documentation for 
incorporation into the record.

If the search for records has negative 
results, documentation to that effect 
from each of such contacted entities 
should be placed in the claim file.  
Notification should be provided to the 
veteran that: identifies the records that 
are unable to be obtained; briefly 
explains the efforts that were made to 
obtain those records; and describes any 
further action to be taken by the VA with 
respect to the claims. 

2.  The veteran should be afforded a VA 
prostate and hemorrhoid examination by a 
VA proctologist or appropriate 
specialist.  The examiner is requested to 
ascertain the current nature and extent 
of the veteran's hemorrhoid disability 
and to offer an opinion, without resort 
to speculation, as to whether it is as 
likely as not that any then existing 
prostate disability is etiologically 
related to the veteran's service.  The 
examiner's comment is invited as to a 
clinical report noting a boggy and tender 
prostate was noted on a clinical report 
on one occasion in service in November 
1967.

The claims folder should be made 
available to the examiner for review 
before the final examination report is 
completed.  The examiner is requested to 
review the claims folder, including the 
service medical records.  Any special 
tests deemed warranted by the examiner 
should be administered.  The complete 
rationale for all opinions expressed must 
be provided.

3.  The veteran should then be afforded a 
VA pulmonary examination.  All indicated 
tests should be provided.  

Thereafter, the case should be referred 
for an opinion by a pulmonologist.  If a 
pulmonary disability is diagnosed, the 
pulmonologist is to assume that the 
veteran was exposed to asbestos in the 
course of his military service as a 
Boatswain's Mate in the United States 
Navy.  The pulmonologist should then 
express an opinion whether it is at least 
as likely as not that the veteran's 
pulmonary disability was related to 
exposure to asbestos during service or 
otherwise to his military service.  

The examiner must explain the role, if 
any, that the veteran's smoking history 
played in the development of any 
diagnosed respiratory disability.  The 
claims file must be made available to and 
reviewed by the pulmonologist prior to 
preparation of the pulmonologist's report 
and should reflect that such a review was 
made.  A complete rationale for 
conclusions must be provided.

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above as well as any additional 
development warranted pursuant to the 
Veterans Claims Assistance Act of 2000, 
the RO should review the expanded record.  
In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.

Thereafter, the RO should readjudicate 
the remaining issues on appeal, to 
include consideration of entitlement to 
service connection for any diagnosed 
disorders listed under 38 U.S.C.A. § 1116 
(a)(3) or 38 C.F.R. § 3.309(e).  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and an opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.  

The Board intimates no opinion, either 
favorable or unfavorable, as to the 
ultimate disposition of this case.  No 
action is required of the veteran until 
notified by the RO.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.  



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 



